HAWKINS, Judge.
Appellant is under conviction for operating an open saloon, punishment being a fine of one hundred dollars.
The information and complaint is exactly like that found in cause No. 18,519, J. Windberger v. State (page 308 of this volume), which by opinion this date is held not to charge an offense under the statute upon which the prosecution was predicated.
For the reasons set out in that opinion the judgment in this case must be reversed and the prosecution ordered dismissed.

Judgment reversed and prosecution ordered dismissed.